Citation Nr: 0212159	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision impairment.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

5.  Evaluation of bilateral hearing loss, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

When the case was previously before the Board, in July 2001, 
it was remanded for further development.  The requested 
development has been completed.  The Board proceeds with its 
review of the appeal.  

When the Board remanded the case in July 2001, the bilateral 
hearing loss was rated as noncompensable.  Following the 
remand development, the RO granted a 10 percent rating.  As 
that is not the highest rating assignable, the increased 
rating issue remains before the Board.  Unless the highest 
rating assignable under the applicable criteria is granted, 
the grant of an increased rating does not terminate an appeal 
for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2001, the Board referred the claims for leg and knee 
conditions as secondary to a back disability to the RO for 
appropriate action.  The Board again refers these claims to 
the RO for appropriate action in light of this decision.  
Also of note, in August 2000, the veteran disagreed with the 
denial of service connection for the disorders discussed in 
this decision as well as diabetes mellitus, ulcers and a 
respiratory condition.  Review of the file shows that those 
claims were denied by the RO in August 1998 with the veteran 
being notified later that month.  There is no record of a 
timely notice of disagreement or appeal.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  The RO should respond appropriately to the 
veteran's August 2000 request for service connection for 
diabetes mellitus, ulcers and a respiratory condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In August 1998, the RO denied the veteran's claim for 
service connection for a spine condition, vision impairment, 
a heart condition and hypertension.  He was notified later 
that month and did not appeal.

3.  Evidence of record at the time of the August 1998 rating 
decision included: the service medical records; VA and 
private medical records showing that the veteran currently 
had the claimed disorders; and statements from the veteran to 
the effect that the claimed disorders were incurred or 
aggravated in service.  There was no competent evidence 
connecting the current disabilities to disease or injury in 
service.  

4.  Evidence received since the August 1998 rating decision, 
includes Social Security Administration medical records, 
private and VA medical records showing that the veteran 
currently has the claimed disorders; and sworn testimony from 
the veteran to the effect that the claimed disorders were 
incurred or aggravated in service.  There is no competent 
evidence connecting the current disabilities to disease or 
injury in service.  

5.  The evidence presented since the August 1998 rating 
decision is cumulative.

6.  The veteran's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds of 68 decibels on 
the right and 59 decibels on the left, with speech 
recognition ability of 68 percent correct in the right ear 
and 84 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  Evidence 
received since the RO's 1998 decision is not new and material 
and the veteran's claims of entitlement to service connection 
for a spine condition, vision impairment, a heart condition 
and hypertension are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, and a letter dated in February 2002 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Medical records from the Social 
Security Administration (SSA) have been obtained.  The 
service medical records are in the claims folder.  VA records 
have been obtained.  The veteran has been examined by VA and 
a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  A report of contact shows that the veteran was 
called, in March 2002, and he knew of no further sources of 
information.  

Service connection criteria  Service connection is granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  Analysis of this provision discloses that 
there are three essential elements, which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)).  

Cardiovascular disease, including arteriosclerosis and 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  

For veterans with wartime service or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

Previous final decision  Review of the claims folder 
discloses a previous decision by the RO.  In August 1998, the 
RO denied service connection for a spine condition, vision 
impairment, a heart condition and hypertension, among other 
claims.  The veteran was notified later that month.  There is 
no record of a timely notice of disagreement or appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f) (West 
Supp. 2002).  

The previous denial  At the time of the August 1998 decision, 
the evidence included the service medical records; there were 
VA and private medical records showing that the veteran had 
the claimed disorders; and there were statements from the 
veteran to the effect that the claimed disorders were 
incurred or aggravated in service.  There was no competent 
evidence which connected the current disability to disease or 
injury in service.  There was no competent evidence of 
aggravation of a current disability in service.  

New evidence  The SSA medical records have been obtained.  
They show the veteran currently has a back disorder, vision 
impairment, a heart condition and hypertension.  In this 
respect, the SSA records are cumulative, because it was 
previously established that the veteran has the claimed 
disabilities.  There is no dispute that the veteran has the 
claimed disabilities.  The claim was previously denied 
because there is no competent evidence to connect the claimed 
disabilities to disease or injury in service.  The SSA 
records do not connect any of the claimed disabilities with 
the veteran's active service.  Notably, they connect the back 
disability to a February 1988 vehicle accident, but that is 
not relevant to service connection.  There is nothing in the 
SSA records which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  

Private records were obtained from Glenn Welcker, M.D., and 
Hampton Regional Medical Center.  Records were also obtained 
from VA Medical Centers.  Here, again, they simply reflected 
the presence of the current disability.  That is, they were 
cumulative.  They did not provide any evidence linking those 
current disabilities to service.  There is nothing in these 
recent medical records which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  

In connection with his claim, the veteran gave sworn 
testimony to this Board member in March 2001.  He told of 
having a back disorder before service and asserted it was 
aggravated in service, particularly during basic training.  
The previous record showed a back injury before service with 
evaluations during basic training.  The veteran's testimony 
as to back symptoms in service is cumulative of the previous 
record.  The veteran's testimony as to his eyes, heart 
disease and hypertension was cumulative of his previous 
claims and did not present anything which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Summary  When the claims for service connection were 
previously denied, the file contained the service medical 
records.  These showed the veteran's back problems were noted 
when he was accepted for service.  He was evaluated and 
treated appropriately.  There is no evidence of increased 
severity.  Rather, there were no back complaints during the 
later part of his service.  Significantly, on examination for 
separation from service, a physician reported that the 
veteran's spine was normal.  Subsequently, there is no 
competent evidence of a back disorder for many years.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
August 1998, there was simply no evidence of a chronic back 
disorder beginning or being aggravated by service and there 
was no evidence which could connect a current disability to 
disease or injury in service.  Since the August 1998 rating 
decision, there was still no evidence of a chronic back 
disorder beginning in or being aggravated by service and 
there is still no evidence which could connect a current 
disability to disease or injury in service.  In fact, the 
evidence which has been developed links the back disability 
to a vehicle accident many years after service.  

At the time of the August 1998 rating decision, the service 
medical records in evidence showed normal eyes and visual 
acuity on entrance and separation examinations, with no eye 
injury or disease in service.  Many years passed after 
service without competent evidence of an eye disability.  See 
Maxson, at 1333.  In August 1998, there was no evidence of a 
chronic eye disorder beginning or being aggravated by service 
and there was no evidence which could connect a current 
disability to disease or injury in service.  Since that 
rating decision, there is still no evidence of a chronic eye 
disorder beginning in or being aggravated by service and 
there is still no evidence which could connect a current 
disability to disease or injury in service.  In fact, the 
evidence which has been developed links the eye problems to 
the non-service-connected diabetes.  

At the time of the August 1998 rating decision, the service 
medical records in evidence showed normal heart and blood 
pressure on entrance and separation examinations, with no 
cardiovascular symptomatology in service.  Many years passed 
after service without competent evidence of a cardiovascular 
disability.  See Maxson, at 1333.  In August 1998, there was 
no evidence of a chronic heart condition or hypertension 
beginning in or being aggravated by service and there was no 
evidence which could connect a current disability to disease 
or injury in service.  Since that rating decision, there is 
still no evidence of a heart condition or hypertension 
beginning in or being aggravated by service and there is 
still no evidence which could connect a current disability to 
disease or injury in service.  There is no evidence of heart 
condition or hypertension being manifested within the year 
after the veteran completed his active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The evidence presented since the August 1998, rating decision 
denying service connection for a spine condition, vision 
impairment, a heart condition and hypertension is entirely 
cumulative and provides no basis to reopen the claim.  

Bilateral hearing loss  The current claim was received in 
November 1999 and will be evaluated under criteria in effect 
as of June 10, 1999.  See 64 Fed. Reg. 25208, 25209 (1999).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Code 
6100 (2001).  The United States Court of Veterans Appeals 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  



On the authorized VA audiological evaluation, in March 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
55
75
105
68
Left
35
70
65
65
59

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 84 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "VI" for the right ear and "III" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a 10 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The petition to reopen claims of entitlement to service 
connection for a spine condition, vision impairment, a heart 
condition and hypertension is denied.  

An evaluation in excess of 10 percent for the service-
connected bilateral hearing loss is denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

